Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-16-00839-CR

                                         IN RE Richard LARES

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 8, 2017

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On December 29, 2016, Relator filed a petition for writ of mandamus complaining that the

trial court had not ruled upon a motion he filed in September, 2016. This court abated the

mandamus proceeding pursuant to the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

7.2(b) (“If the case is an original proceeding under Rule 52, the court must abate the proceeding

to allow the successor to reconsider the original party’s decision.”).

           On January 27, 2017, Relator filed a motion to dismiss in which he stated the trial court

ruled upon his motion on January 13, 2017. We order the abatement lifted and grant the motion

to dismiss.

                                                        PER CURIAM

DO NOT PUBLISH

1
 This proceeding arises out of Cause No. 2006CR10110, styled The State of Texas v. Richard Lares, pending in the
399th Judicial District Court, Bexar County, Texas.